         Case 3:18-cr-00392-HZ       Document 47      Filed 07/18/21    Page 1 of 3




 Laura Graser, OSB #792463
 P.O. Box 12441
 Portland, Oregon 97212
 (503) 287-7036
 Email: graser@lauragraser.com

 Attorney for Defendant

                                            IN THE UNITED STATES
                               DISTRICT COURT FOR THE DISTRICT
                                              OF OREGON

  UNITED STATES OF AMERICA,                                    No. 3:18-cr-00392-HZ-1

                                         Plaintiff,
                                                                  ORDER GRANTING
         v.                                                      MOTION TO REDUCE
                                                                         SENTENCE


  JONATHAN DOMINIC COONS,

                                       Defendant.

       HERNÁNDEZ, District Judge:

       This matter is before the Court on the parties’ joint motion to reduce sentence

pursuant to 18 U.S.C. § 3582(c)(1)(A)(i). Based on the filings to date and the agreement

of the parties, and after full consideration of the relevant factors under 18 U.S.C.

§ 3553(a), the Court finds that extraordinary and compelling reasons warrant a reduction

of defendant’s sentence to time served effective on this day, followed by a term of three

years of supervised release.

       The Court concludes that the defendant does not pose a danger to any other person

or the community. The U.S. Probation Office has approved the release plan for Mr.


ORDER TO REDUCE SENTENCE                                                                    1
         Case 3:18-cr-00392-HZ       Document 47       Filed 07/18/21    Page 2 of 3



Coons. The Court adds the following conditions of supervised release:

       Special Condition: You must reside in and participate in the program at a

       residential reentry center for not less than 365 days, to be released at the direction

       of the probation officer. You must follow the rules and regulations of the center.

       The probation officer may, as appropriate, authorize a transfer to another

       residential program, such as Sponsors in Eugene, Oregon, during this 365-day

       period.

       This sentence reduction is consistent with the currently applicable U.S. Sentencing

Commission policy statements.

       The Court therefore GRANTS the Joint Motion to Reduce Sentence.

       IT IS HEREBY ORDERED that Defendant’s sentence shall be reduced to time-

served effective ten days after this order is entered, for travel to his approved residential

reentry center, if the BOP has determined that he is COVID-19 negative. If the BOP

cannot make the determination by that date, the government shall notify the Court

without delay.




ORDER TO REDUCE SENTENCE                                                                        2
         Case 3:18-cr-00392-HZ      Document 47       Filed 07/18/21   Page 3 of 3



      IT IS FURTHER ORDERED that the conditions of supervision shall be modified

as set forth above. An amended judgment and commitment order shall be prepared and

entered forthwith in accordance with this decision.

      Dated on July ___,
                    18 2021.




                                         __________________
                                         Hon. Marco A. Hernández,
                                         United States District Judge




ORDER TO REDUCE SENTENCE                                                             3
